Citation Nr: 1546001	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of service connection for CAD, and assigned a 60 percent disability rating. 

In February 2011, the Veteran filed a notice of disagreement with the initial 60 percent rating assigned for this CAD. Subsequently, the RO issued another rating decision, which, inter alia, denied the Veteran's a higher initial rating. The Veteran filed a substantive appeal (VA Form 9) to that denial. In February 2013, the Board issued another rating granting a 100 percent rating for the period between June 2012 and October 2012, for surgical convalesce; statement of the case (SOC) issued concurrently, continued the Veteran's 60 percent rating for CAD before and after that period of time. The claim is no appropriately before the Board for further appellate review and adjudication. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for an increased rating for CAD. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When, however, the VA provides a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran was afforded his most recent VA Compensation and Pension (C&P) examination in January 2014. During that examination, the VA examiner not only reviewed the Veteran's medical history and claims file, but also conducted an in person examination of the Veteran for the current nature of his CAD. The VA examiner concluded a diagnosis of CAD. However, the Board notes that while the VA examiner conducted an in-person interview in association with this examination, the examiner failed to conduct any critical diagnostic or testing of the Veteran's conduction, such as a METs exercise/interview stress test, or an echocardiogram. Indeed, a close analysis of this C&P report reveals that the examiner simply reported and based his analysis on pervious examinations and diagnostics from 2012. While the examination did include a diagnostic X-ray, such does not reveal enough information to yield an adequate analysis for an increased rating claim, under the Diagnostic Code. 

Consequently, the Board finds that the January 2014 examination report to be inadequate for rating purposes on the fact that it relies on diagnostic and test result that are too temporally remote to adequately reflect the Veteran's current condition. In the case of the Veteran's METs scores, the examination is from July 2012, more than three years ago. 

The Board recognizes that, generally, the mere passage of time does not necessarily render an examination inadequate, and is not a sufficient basis, in itself, for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, since his last actual examination [tests] in, the evidence of record has indicated that the Veteran's CAD has progressively worsened and that his current ratings may no longer contemplate the extent of his disability claimed herein. 

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As noted above, not only does the most recent 2014 examination fail to provide meaningful/necessary testing to assess the Veteran's current heart condition, but the examination it does rely on to formulate its conclusion is too temporally remote. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board further finds that the 2014 VA examination to be inadequate as it fails to provide an adequate conclusion regarding the nature and severity of the Veteran's CAD. Specifically, the VA examiner in his report concluded that while the Veteran's 2012 exercise stress test revealed a METs range from 2-3, that such a result was in-part caused by the Veteran's non-service-connected chronic obstructive pulmonary disease (COPD). However, even if the Board accepted the VA examiner's reliance on the tests and diagnostics conducted in 2012, the examination would remain inadequate as the examiner in bifurcating the Veteran's METs results failed to clarify or provide any opinion with regards to what level of METs or symptoms were exclusively associated with the Veteran's CAD. The Board finds that such ambiguity in the resulting conclusion provided by this examiner renders such a report inadequate, as it fails to provide a clear disability picture with regards to the Veteran's service-connected CAD. 

As such, the Board finds that in light of such evidence the Veteran's 2014 VA examination is inadequate for adjudication purposes, based on both temporal proximity and substance. Consequently, after all outstanding medical records are associated with the claims file new examination(s) will be needed to fully and fairly evaluate the Veteran's claim for increased rating
 
Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his CAD that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an examination and opinion regarding the current nature and severity of the Veteran's service-connected CAD, to include a current diagnosis. 

The examiner should review result of the January 2014 VA C&P examination, and reconcile any newly acquired test results with those claims of the 2014 examiner. Specifically, the 2014 examiner noted that the METs results were in-part due to the Veteran's COPD; if such condition is still true, the new examiner is asked to opine or conclude what level of test results would be equivalent to those results exclusively due to the Veteran's CAD. In other words, if the Veteran's did not have COPD, what would his METs, or other test results be.   

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AOJ should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

With regard to those specific inquiries imposed in the directive of this remand, the RO/AOJ is keenly reminded that in re-adjudicating this claim, that the benefit-of-the-doubt is always given in favor of the Veteran, especially in the case of speculative medical opinions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




